United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2978
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Florence Rosale Julio

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                             Submitted: April 15, 2022
                               Filed: April 29, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Florence Julio appeals the district court’s1 judgment of conviction after she
pleaded guilty to a money laundering charge. Her plea agreement contained a waiver

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
of her right to appeal her conviction, but preserved her right to appeal her sentence.
Her counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967).

       Upon careful review, we conclude that the district court did not err in imposing
a sentence within the Guidelines range. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc); United States v. Lincoln, 413 F.3d 716, 717 (8th Cir.
2005). We further conclude that the appeal waiver is valid, enforceable, and
applicable to any non-sentencing issues. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc).

       We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and have found no non-frivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we affirm the judgment of the district court, and we
grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-